SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 29, 2007 PACIFIC CONTINENTAL CORPORATION (Exact name of registrant as specified in its charter) Oregon (State or other jurisdiction of incorporation) 0001084717 93-1269184 (Commission File Number) IRS Employer Identification No. 111 West 7th Avenue Eugene, Oregon 97401 (Address of principal executive offices)(zip code) Registrant's telephone number, including area code: (503) 243-2123 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events Michael Heijer, a director of Pacific Continental Corporation (the “Company”) advised the Company that on October 29, 2007 he entered into a stock trading plan, designed to comply with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended.Under Rule 10b5-1, officers and directors may adopt a prearranged plan or contract for the purchase or sale of Company securities under specified conditions and at specified times.Mr. Heijer’s plan allows for the purchase of an aggregate of $28,500 of the Company’s common stock, to be purchased in increments of $5,700 on November 29, 2007, February 1, 2008, May 1, 2008, August 1, 2007, and November 1, 2008.Purchases will be made at market prices and subject to specified limitations.If the purchase amount cannot be purchased on the purchase day, the shortfall will be purchased as soon as, and to the extent practicable, on each immediately succeeding trading day until the shortfall has been purchased.The plan will terminate on November 4, 2008, unless otherwise terminated sooner in accordance with the plan’s terms. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:October 31, 2007 PACIFIC CONTINENTAL CORPORATION By:/s/ Michael A. Reynolds Michael A. Reynolds Executive Vice President and Chief Financial Officer
